Citation Nr: 1430351	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  14-14 742	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel
INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from April 2000 to May 2005.  The Veteran died on November [redacted], 2011.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  Notification of this rating decision was provided to the appellant in May 2013.  In May 2014, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.


FINDINGS OF FACT

1. The Veteran died in November 2011; the cause of death was determined to be from an adverse effect of drugs; the manner of death was deemed an accident.

2. At the time of the Veteran's death, he was service-connected for an adjustment disorder with depressed mood (rated 30 percent), a thoracic spine disability (rated 20 percent), an ilioinguinal nerve entrapment (rated 10 percent), and a left hydrocele (rated 0 percent).

3. The evidence of record reasonably establishes that the Veteran's death-causing event was causally related to his service-connected disabilities.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1101, 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312, (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the cause of the Veteran's death.  It is her contention that the Veteran died after overdosing on medications that were prescribed to treat his various service-connected disabilities.  See November 2011 claim for service connection.  

The record includes a November 2011 report from an autopsy examination.  It shows that a toxicology analysis of the Veteran's blood confirmed the presence of Oxycodone - Free (400 ng/mL) and Alprazolam (52 ng/mL).  A Redi test urine drug screen was also conducted, and it was positive for Opiates, Oxycodone, Benzodiazepines, and Barbiturates.  Based on these findings, the cause of the Veteran's death was determined to be the adverse effect of drugs, and the manner of death was deemed accidental.  

The Veteran's treatment records and the reports from various VA examinations show that he was prescribed multiple pain medications for his service-connected ilioinguinal nerve entrapment, thoracic spine disability, and left hydrocele.  In particular, an April 2005 VA examination report notes that the Veteran was, at that time, being managed on Percocet and Oxycodone, and had tried various other medications to alleviate his pain.

As for the Veteran's service-connected adjustment disorder with depressed mood, the only postservice record that addresses this disability is the report from a May 2006 VA psychiatric examination.  At the time of that examination, the Veteran reported that he was not receiving any ongoing mental health treatment and was not taking any psychotropic medications.  However, as was noted above, the Veteran was found to have Alprazolam, a type of benzodiazepine, in his system at death.  As Alprazolam is prescribed to treat anxiety disorders, the Board finds it reasonable to conclude that while he may not have been taking any medication for his adjustment disorder in May 2006, in the six years since that examination, it is likely he was prescribed medication for that service-connected disability.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 55 (31st ed. 2007) (Alprazolam is "a short-acting benzodiazepine used as an antianxiety agent in the treatment of anxiety disorders and panic disorders and for short-term relief of anxiety symptoms, administered orally.").  Indeed, in the appellant's November 2011 claim for service connection and at the May 2014 Travel Board hearing, she testified that the Veteran had been prescribed Xanax (the trade name for Alprazolam) for his service-connected adjustment disorder.  The Board finds no reason to question the credibility of such claim.

Based on the foregoing information, and resolving all reasonable doubt in the appellant's favor, the Board concludes that the Veteran's death was causally related to his service-connected disabilities.  In reaching this decision, the Board recognizes that compensation will not be made where the "disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs."  38 U.S.C.A. § 1110.  However, compensation is permitted where "there is indeed a causal relationship between a service-connected disability . . . and an alcohol or drug abuse disability.  It is up to the VA to determine how to assess whether an alcohol or drug abuse disability is actually caused by a service-connected disability."  Allen v. Principi, 237 F.3d 1368, 1378 (Fed. Cir. 2001); see also Roper v. Nicholson, 20 Vet. App. 173, 179-82 (2006) (recognizing that service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder).  Here, the record supports a finding that the Veteran overdosed from medications that were prescribed to treat his various service-connected disabilities.  Further, the autopsy report clearly states that the overdose was accidental, and thus it reasonable to conclude that but for his service-connected disabilities, the accidental overdose would not have occurred.

In summary, the competent evidence of record in this matter supports the appellant's claim, and service connection for the cause of the Veteran's death is warranted.
ORDER

Service connection for the cause of the Veteran's death is granted.


____________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


